HENRY, Associate Justice.
—The appellant was tax collector of Bexar County. As such he sold certain lands for taxes, which were purchased by the State. The State did not pay the collector his costs or commissions. Subsequently the owner redeemed the lands by paying to the collector double the amounts for which they were sold. The tax collector paid to the State the amount received, after deducting double the amount of his own costs and commissions.
The State contends that he was entitled to retain no more than the origi*604nal amounts of costs and commissions due him, and instituted this suit against him and the sureties on his official bond to recover the excess.
Judgment was rendered in favor of the State, and defendants appealed.
It is contended that “the State having received double the amount of taxes for which the lands were sold, has received in full its share of the redemption money, and the costs never having been paid by it constituted no part of the purchase money paid by the State for the lands at tax sale, but the costs, in so far as they became a part of the purchase money, having been contributed by appellant, he was entitled to retain pro tanto the redemption money paid him on account of his costs, the cent per cent thereon being his compensation for delay in receiving his share of the purchase money (costs).”
When an individual purchases land at a tax sale he must bid and pay to the collector a sum sufficient to pay the taxes and the costs due the officer.
In the case of Dean v. The State, 54 Texas, 313, it was decided by this court that when the State becomes the purchaser the statute does not intend “ that the fees and costs shall in the first instance be advanced by the State.” It is there said that “whenthe lands bid in shall have been redeemed by the owner, the previously unpaid fees and costs, and which are included in the price of the redemption, will be held by the State for the1 collector. If, however, the lands should not be redeemed by the owner, then it would rest in the wisdom of the Legislature to provide some mode of compensation for him.”
The law seems to place the State, so far as its being a purchaser is concerned, and its right to the redemption money paid by the owner, in the same position that any other purchaser occupies. No provision is made for the officer to receive interest or double costs and fees.
The decision above, referred to makes a substantial difference in respect to costs and fees due the officer between a purchase by the State and an individual with regard to the collection of but not as to the amount of such costs and fees.
If an individual purchase they are paid at once. If the State purchase, and the land shall nut be redeemed by the owner, no provision is made for. their payment at all, and if it is redeemed they are not paid until that is done, and then without interest.
The case strongly suggests the propriety of some legislation upon the subject making an equitable provision about the fees and costs due the officer in such cases.
The judgment is affirmed.

Affirmed.

Delivered November 25, 1890.